Order entered September 27, 2018




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-00139-CR
                                      No. 05-18-00141-CR

                                DENNIS EARL SIMS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                  Trial Court Cause Nos. M16-14174-M and M16-14175-M


                                           ORDER

        Before the Court is the State’s second motion for an extension of time to file its brief,

which was filed on September 24, 2018. The State’s brief was received by the Court on

September 24, 2018. This case is set for oral argument on October 9, 2018 at 9 a.m.


        The Court GRANTS the State’s September 24, 2018 second motion for an extension of

time to file its brief. See TEX. R. APP. P. 38.6(d). The Court ORDERS State’s reply brief filed as

of the date of this order.


                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE